Citation Nr: 1816311	
Decision Date: 03/14/18    Archive Date: 03/23/18

DOCKET NO.  12-30 810		DATE
		

THE ISSUE

Entitlement to an increased rating for cervical strain and vertebral subluxation ("cervical spine disability"), rated initially as 10 percent disabling and as 30 percent disabling from August 1, 2013.


ORDER

For the period of appeal prior to August 1, 2013, a rating in excess of 10 percent for the cervical spine disability is denied.

For the period of appeal from August 1, 2013, a rating in excess of 30 percent for the cervical spine disability is denied.


FINDINGS OF FACT

1.  For the period of appeal prior to August 1, 2013, the Veteran's cervical spine disability manifested by forward flexion to 35 degrees, with no evidence of a combined range of motion less than 170 degrees, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, or incapacitating episodes.

2.  For the period of appeal from August 1, 2013, the Veteran's cervical spine disability manifests by forward flexion to at least 10 degrees, with no evidence of unfavorable ankylosis of the entire cervical spine or incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  


CONCLUSIONS OF LAW

1.  For the period of appeal prior to August 1, 2013, the criteria for the assignment of a rating in excess of 10 percent for the cervical spine disability have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.1, 4.7, 4.71a, Diagnostic Code 5242-5237 (2017).

2.  For the period of appeal from August 1, 2013, the criteria for the assignment of a rating in excess of 30 percent for the cervical spine disability have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.1, 4.7, 4.71a, Diagnostic Code 5242-5237 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran served on active duty from January 1996 to January 2001, and from January 2005 to April 2006, including service in Afghanistan.  His decorations include a Combat Action Badge.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, which granted service connection for the neck disability, assigning a 10 percent rating effective June 18, 2009.

In September 2014, during the pendency of appeal, the RO increased the rating for the neck disability to 30 percent, effective August 1, 2013.  This rating constitutes a partial grant of the benefits sought on appeal.

The Board remanded the issue for further development in April 2014 and June 2017.  The AOJ was instructed to schedule the Veteran for VA examinations to determine the severity of the neck condition.  He subsequently was afforded VA examinations in June 2014 and November 2017, and the examination reports are associated with the claims file.  The Board therefore finds there has been substantial compliance with the remand directives.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Stegall v. West, 11 Vet. App. 268 (1998).

Increased rating for the cervical spine disability

The Veteran contends that his neck disability is worse than it is currently rated.  He states that it causes numbness in his hands and headaches, and limits his ability to things that a person should be able to accomplish without assistance.  See the July 2010 notice of disagreement, October 2012 VA Form 9. The Board notes that in April 2013, the Veteran was awarded service connection for neuropathy of the bilateral upper extremities and tension headaches, both as secondary to the service-connected cervical spine disability.  These issues are not on appeal.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4.  
38 U.S.C.A § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. §§ 3.321(a), 4.1, 4.21. 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  
38 C.F.R. § 4.40; DeLuca v. Brown, 8 Vet. App. 202, 205 (1995).  It is essential that the examination on which ratings are based adequately portray the anatomical damage and functional loss with respect to all these elements.  Id.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology or evidenced by visible behavior of the claimant undertaking the motion.  Id.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Id. 

The factors involved in evaluating and rating disabilities of the joints include weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); excess fatigability; incoordination (impaired ability to execute skilled movements smoothly); more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); or pain on movement, swelling, deformity, or atrophy of disuse.  38 C.F.R. § 4.45. 

Under 38 C.F.R. § 4.59, with any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to the affected joints.  The intent of the rating schedule is to recognize painful motion with joint or particular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations. 

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held that for disabilities evaluated on the basis of limitation of motion, VA was required to apply the provisions of 38 C.F.R. §§ 4.40 and 4.45, pertaining to functional impairment.  The Court instructed that in applying these regulations, VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, or incoordination.  Such inquiry was not to be limited to muscles or nerves.  These determinations were, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, or incoordination. 

In Burton v. Shinseki, 25 Vet. App. 1 (2011), the Court held that consideration of 38 C.F.R. § 4.59 is not limited to cases involving arthritis, thereby providing for the possibility of a rating based on painful motion of a joint, regardless of whether the painful motion stemmed from joint or periarticular pathology.  The Court held that pain must affect some aspect of the normal working movements of the body such as excursion, strength, speed, coordination and endurance to constitute functional loss.  Mitchell v. Shinseki, 24 Vet. App. 32, 33, 43 (2011).  Although pain may cause functional loss, pain, itself, does not constitute functional loss and is just one factor to be considered when evaluating functional impairment.  Id.   

The Court explained in Mitchell that, pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. §§ 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Consequently, in rating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011). 

The Board notes, however, that the Court has held that 38 C.F.R. § 4.40 does not require a separate rating for pain but rather provides guidance for determining ratings under other diagnostic codes assessing musculoskeletal function.  See Spurgeon v. Brown, 10 Vet. App. 194 (1997).

The Veteran's cervical spine disability is rated under two diagnostic codes - Diagnostic Codes 5242 and 5237.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the assigned rating; the additional code is shown after the hyphen.  Here, the first four digits, 5242, represent the diagnostic used to rate degenerative arthritis.  The second four digits after the hyphen, 5237, represent the diagnostic code for rating cervical (or lumbosacral) strains.

Diagnostic Codes 5242 and 5237 are both rated under the following General Rating Formula for Disease and Injuries of the Spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242. 

With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 10 percent evaluation is assigned for forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height. 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242.

A 20 percent evaluation is assigned for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.

A 30 percent is assigned for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  Id. 

A 40 percent evaluation is assigned for unfavorable ankylosis of the entire cervical spine.  Id. 

A 100 percent evaluation is assigned for unfavorable ankylosis of the entire spine.  Id.

Note (1):  Evaluate any associated objective neurologic abnormalities, including but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  Id. 

Note (2):  For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id.

Note (4): Round each range of motion measurement to the nearest five degrees.  Id.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following:  difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Id.

Note (6):  Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  Id.

Diagnostic Code 5242, degenerative arthritis of the spine, requires consideration of Diagnostic Code 5003, degenerative arthritis (hypertrophic or osteoarthritis).  38 C.F.R. § 4.71a, Diagnostic Code 5242.  Diagnostic Code 5003 provides that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  

Diagnostic Code 5243 provides that intervertebral disc syndrome (IVDS) (preoperatively or postoperatively) be rated under the General Rating Formula for Disease and Injuries of the Spine, or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, Diagnostic Code 5243. 

Period of appeal prior to August 1, 2013

The Board finds that for the period of appeal prior to August 1, 2013, the record does not demonstrate the requisite manifestations for a rating in excess of 10 percent for the service-connected cervical spine disability.  For a 20 percent rating for a cervical spine disability under Diagnostic Codes 5242 and 5237, the evidence must show 15-30 degrees of forward flexion, a combined range of motion less than 170 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.  Alternatively, the evidence must show that the Veteran had incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  In this case, the weight of the competent and credible evidence shows that for this period of the appeal, forward flexion of the cervical spine was to 35 degrees, and there was no evidence of a combined range of motion less than 170 degrees, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, or any incapacitating episodes.  

The sole medical evidence for this period of appeal is an August 2009 VA examination of the cervical spine (neck).  The Veteran reported having problems with his neck ever since his in-service injury, including almost constant pain, waking with a severe headache, and a variable degree of limitation of motion.  Upon examination, the Veteran held his neck stiffly and there was a moderate amount of spasm and tenderness in the upper and mid cervical spine that was more intense in the left C1 and C3 areas.  Pressing on those areas with moderate intensity produced transient numbness in his fingers.  There was no fatigue, weakness, or incoordination.  Range of motion testing showed 35 degrees of flexion, 30 degrees of extension, 30 degrees of right tilt, 35 degrees of left tilt, 45 degrees of right rotation, and 55 degrees of left rotation.  Repetitive motion increased spasm and pain with all degrees of movement, but did not change the ranges of motion.  Specialized osteopathic diagnostic techniques clearly indicated there was a left subluxation of the atlas and C3.  The Veteran was assessed as having a cervical strain and vertebral subluxation, and a cervical rib found on x-ray did not appear to be symptomatic.

As such, the Board finds that for this period of appeal, the cervical spine disability does not more nearly approximate 15-30 degrees of forward flexion, a combined range of motion less than 170 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, or which is necessary to warrant an increased rating of 20 percent under the General Rating Formula for Disease and Injuries of the Spine.  Rather, the evidence shows that for the period of the appeal, forward flexion of the cervical spine was to 35 degrees, which is productive of a disability picture warranting a 10 percent rating.  In addition, the combined range of motion was 230 degrees, which also warrants a 10 percent rating, and there was no finding of muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour. 

The Board also finds that for this period of appeal, the cervical spine disability did not more nearly approximate incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months, which is necessary to warrant an increased rating of 20 percent under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  Rather, the evidence indicates that the Veteran did not have IVDS during this period of the appeal, nor did he have any incapacitating episodes.

The Board has considered whether a disability rating higher than 10 percent is warranted for this period of appeal based on functional loss due to pain or weakness, fatigability, incoordination, or pain on movement of a joint.  The Board notes, however, that the rating criteria are intended to take into account functional limitations, and therefore the provisions of 38 C.F.R. §§ 4.40 and 4.45 could not provide a basis for a higher evaluation.  See 68 Fed. Reg. 51454 -5 (Aug. 27, 2003).  In any event, there is no basis for the assignment of additional disability due to pain, weakness, fatigability, weakness, or incoordination.  See 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  The August 2009 VA examiner indicated that repetitive motion increased spasm and pain with all degrees of movement, but did not change the ranges of motion.  Thus, any additional limitation due to pain did not more nearly approximate a finding of 15-30 degrees of forward flexion, a combined range of motion less than 170 degrees, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, or incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  See 38 C.F.R. § 4.45, 4.71a, Diagnostic Code 5242; DeLuca, 8 Vet. App. at 202; Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

Thus, the Board finds that the 10 percent rating for the period of appeal prior to August 1, 2013, contemplated functional loss due to pain, excess fatigability, and less movement.  There is no basis for the assignment of additional disability due to pain, weakness, fatigability, weakness or incoordination during this period of appeal.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. at 206-07. 

Period of appeal from August 1, 2013

The Board finds that for the period of appeal from August 1, 2013, the record does not demonstrate the requisite manifestations for a rating in excess of 30 percent for the cervical spine disability.  For a 40 percent rating for a cervical spine disability under Diagnostic Codes 5242 and 5237, the evidence must show that there is unfavorable ankylosis of the entire cervical spine.  Alternatively, the evidence must show that the Veteran had incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  In this case, the weight of the competent and credible evidence shows that for this period of the appeal, forward flexion of the cervical spine was to at least 10 degrees, and there was no ankylosis or incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  

On August 1, 2013, the Veteran testified in a Board hearing that he had a very small range of motion in his neck and that his pain level was at a 6 or 7 (on a scale of 1 to 10).  Over-the-counter pain medication worked, but he sometimes felt sharp pains from his neck down to his fingers.  He stated that his neck was "bone on bone" toward the base of the neck and the shoulders, and that he heard cracking and popping when he laid down.  The Veteran indicated that he was not receiving any treatment or massages on his neck, nor was he using a brace to relieve the tension.  He noted that neck pain could wake him up while he was sleeping, and that he felt the "bite move down the arms" 3-4 times per day.  The Veteran stated that his neck limited what he could do physically, as he used to work on aircraft and cars, but that he was forced to take a desk job because of his neck.

VA treatment records indicate that in April 2014, the Veteran was seen at urgent care, complaining of neck pain for three weeks.  He reported that moving his neck in any direction caused extreme pain, and did not recall any injury recently that exacerbated it.  He was noted to have C7 radiculopathy.

The Veteran had another VA cervical spine examination in June 2014.  He reported that his neck was worse; any movement was painful and his neck felt weak and fatigued easily.  Fine movements were difficult, range of motion was limited, and his radiculopathy continued to flare.  The Veteran indicated that during flare-ups, he could not move his neck because it was too painful and popped.  Range of motion testing showed 10 degrees of flexion, 10 degrees of extension, 15 degrees of right and left lateral flexion, 10 degrees of right lateral rotation, and 15 degrees of left lateral rotation, all with objective evidence of pain at zero degrees.  After repetitive-use testing with three repetitions, ranges of motion measurements remained the same; however, the Veteran had weakened movement; excess fatigability;  incoordination; pain on movement; disturbance of locomotion; interference with sitting, standing, and/or weight-bearing; and lack of endurance.  The Veteran had muscles spasms resulting in an abnormal gait or abnormal spinal contour.  Muscle strength testing results were normal.  The Veteran had moderate intermittent pain, paresthesias and/or dysesthesias, and numbness of the bilateral upper extremities.  There was no ankylosis, IVDS, or other neurological abnormalities.  X-rays did not reveal any arthritis and showed no significant change since the August 2009 x-rays.  The examiner noted that the degree of spasm and lower cervical tenderness was "extraordinarily severe" and that any sudden movement possibly could severely aggravate the Veteran's condition.  The examiner also noted that it would be speculative to opine as to whether pain, weakness, fatigability, or incoordination significantly limited functional ability during flare-ups or when the joint was used repeatedly over a period of time.  

In a September 2017 annual check-up and to establish care at the Victorville VA clinic, the Veteran reported having chronic neck pain.  Upon examination, the Veteran had full range of motion in his neck, but with pain on movement.  

The Veteran had a third VA cervical spine examination in November 2017.  He reported that his neck made grinding and popping noises, that it was painful to move his neck in any direction, and that he had numbness in both arms that made it hard to write.  During flare-ups, it was painful to look left, right, up, or down, and the Veteran had increased pain bending and stooping.  He could not look at a computer screen for long and driving was a big challenge.  Range of motion measurements showed 20 degrees of flexion, 20 degrees of extension, 5 degrees of right and left lateral flexion, 30 degrees of right lateral rotation, and 15 degrees of left lateral rotation, with objective evidence of tenderness to the midline cervical vertebrae, paracervical muscles, and facet areas.  There was also intense spasm to the paracervical muscles.  The Veteran could not perform repetitive-use testing due to severe pain and weakness.  The examination was not being conducted immediately after repetitive use over time or during a flare-up, but it was medically consistent with the Veteran's statements describing functional loss with repetitive use over time and during flare-ups.  In addition, pain, weakness, fatigability, and lack of endurance significantly limited functional ability with repeated use over a period of time and during flare-ups.  The Veteran had guarding and muscle spasm that resulted in abnormal gait or abnormal spine contour.  Results of muscle strength testing and reflexes were normal and the Veteran did not have muscle atrophy or ankylosis of the cervical spine.  He had moderate radiculopathy of the bilateral upper extremities, but no other neurologic abnormalities related to the cervical spine condition.  The examiner diagnosed cervical strain, vertebral subluxation, IVDS, and bilateral upper extremity radiculopathy.  With regard to the IVDS, the examiner indicated that the Veteran had not had any episodes of acute signs and symptoms that required bed rest prescribed by a physician and treatment by a physician within the last 12 months.  X-rays were normal and did not show any arthritis of the cervical spine.  The examiner indicated that passive range of motion testing was not performed because it was not medically appropriate; the examiner stated that he could not perform passive range of motion safely, for concern of possibly aggravating the neck or causing additional injury.  There was objective evidence of pain on non-weight bearing testing.  Finally, the examiner stated that the diagnoses of IVDS and bilateral upper extremity radiculopathy represented a progression of the previous diagnosis of cervical strain.

In sum, the Board finds that for this period of appeal, the cervical spine disability does not more nearly approximate unfavorable ankylosis of the entire cervical spine, or which is necessary to warrant an increased rating of 40 percent under the General Rating Formula for Disease and Injuries of the Spine.  Rather, the evidence shows that for the period of the appeal, forward flexion of the cervical spine was to at least 10 degrees, which is productive of a disability picture warranting a 30 percent rating.  As stated above, for VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine is fixed in flexion or extension, and the ankylosis results in one or more of the following:  difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  In this case, the Veteran's cervical spine is not fixed in flexion or extension, as flexion is to at least 10 degrees and extension is also to at least 10 degrees.

The Board also finds that for this period of appeal, the cervical spine disability does not more nearly approximate incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months, which is necessary to warrant an increased rating of 40 percent under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  Rather, the evidence indicates that although the Veteran was found to have a diagnosis of IVDS in the November 2017 VA examination report, he was also noted to have had no incapacitating episodes (episodes of acute signs and symptoms that required bed rest prescribed by a physician and treatment by a physician).

The Board has considered whether a disability rating higher than 30 percent is warranted for this period of appeal based on functional loss due to pain or weakness, fatigability, incoordination, or pain on movement of a joint.  As discussed above, however, the rating criteria are intended to take into account functional limitations, and therefore the provisions of 38 C.F.R. §§ 4.40 and 4.45 could not provide a basis for a higher evaluation.  See 68 Fed. Reg. 51454 -5 (Aug. 27, 2003).  In any event, there is no basis for the assignment of additional disability due to pain, weakness, fatigability, weakness, or incoordination.  See 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  The June 2014 VA examiner indicated that weakened movement, excess fatigability, incoordination, pain on movement, disturbance of location, and lack of endurance after repetitive use; however, repetitive use did not further limit the range of motion.  The November 2017 examiner indicated that repetitive-use testing could not be performed due to pain and weakness, but did not find that the Veteran's cervical spine was fixed in flexion or extension.  Thus, any additional limitation due to pain did not more nearly approximate a finding of unfavorable ankylosis of the entire cervical spine or incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  See 38 C.F.R. § 4.45, 4.71a, Diagnostic Code 5242; DeLuca, 8 Vet. App. at 202; Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

Thus, the Board finds that the 30 percent rating for the period of appeal from August 1, 2013, contemplates functional loss due to pain, weakened movement, excess fatigability, lack of endurance, and less movement.  There is no basis for the assignment of additional disability due to pain, weakness, fatigability, weakness or incoordination during this period of appeal.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. at 206-07. 

Finally, the Board notes that additional evaluations for other neurological disabilities are not warranted at any point during the period of appeal.  The Veteran is already in receipt of service connection for headaches and radiculopathy of the bilateral upper extremities as secondary to the cervical spine disability, and has not been found to have any other neurologic abnormalities.  The June 2014 and November 2017 VA examiners specifically indicated that the Veteran did not have any other neurological abnormalities related to the cervical spine condition.  

As such, the weight of the evidence is against the claim for increased ratings for the cervical spine disability prior to August 1, 2013, and from August 1, 2013, and the appeal is denied.




______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD	N. Nelson, Associate Counsel

Copy mailed to:  Disabled American Veterans



Department of Veterans Affairs


